DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 07/11/2022.
Allowable Subject Matter
3. 	Claims 1-20, 23-25 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 14, 1, 23-25, Tomioka (US Pat 10571942) teaches (Fig. 1-8; col. 3 L32-col. 6 L59) an apparatus, comprising: a transistor (105) having a control terminal (gate-105 G) and first and second current terminals (source- 105 S, and drain- 105 D; wherein105 S coupling power supply ‘VDD’ (PS); and 105 D coupling Vout 212), a current sense circuit (108, 109) having a current sense input (108 S, 109) and a current sense output (current on drain of 108 D), a reference voltage generator (103, 250) having a reference terminal (I.E. terminal that is connected to node P generating a dropout reference voltage V3. V3 is a difference (col. 4 L58-col. 6 L36) between the input voltage VDD and a target dropout voltage ‘119, 120’, the target dropout voltage ‘119, 120’ is based on a load current (Ilim1; col. 4 L58-col. 6 L36) through the 1ST transistor 105) coupled to the current sense output (108 D coupled to output terminal 102 generating Vout and Vout is also coupled to node P’s terminal, using M5, Fig. 8. Because, Applicant fail to establish any functionality behind the coupling, only ‘coupling’ is given weight, which under Broadest Reasonable Interpretation (BRI) can be done, via direct connection or thru operation of various elements); a first amplifier (104) having a first amplifier output (104 output) and first feedback input (Vfb received at + input terminal of 104) and first reference inputs (Vref 103 is received at – input terminal of 104), the first amplifier output (104’s output) coupled to the control terminal (105’s gate), and a second amplifier (114) having a second amplifier output (output of 114) and a second feedback input (V2 at + input terminal of 114) and a second reference input (V3 at – input terminal of 114), the second feedback input (V2 at + input terminal of 114) coupled to the second current terminal (drain of 105 providing Vout 102, via 108 input of 114) the second reference input (V3 at – input terminal of 114) coupled to the reference terminal (I.E. terminal that is connected to node P generating a dropout reference voltage V3. V3 is a difference (col. 4 L58-col. 6 L36) between the input voltage VDD and a target dropout voltage ‘119, 120’, the target dropout voltage ‘119, 120’ is based on a load current (Ilim1; col. 4 L58-col. 6 L36) through the 1ST transistor 105) and the second amplifier output (114) coupled to the first control terminal (105’s gate, via 115).
However, Tomioka fails to teach
“ a current sense circuit having a current sense input and a current sense output, the current sense input coupled to the control terminal and a reference voltage generator having a reference terminal coupled to the current sense output (especially, when considering the how the 1st reference terminal is anticipated to generate the reference voltage based on the combined relationship between current sense input and control terminal’s connection)”, as claimed in claim 14; (similarly)
“a second transistor having fourth current terminals; and a reference voltage generator having a reference terminal coupled to the fourth current terminal, the reference voltage generator configured to provide a dropout reference voltage at the reference terminal responsive to a current in the second transistor” as claimed in claim 1; (similarly)
“a reference voltage generator having a reference terminal coupled to the fourth current terminal, the reference voltage generator configured to provide a dropout reference voltage at the reference terminal responsive to a current in the second transistor”, as claimed in claim 23; (similarly)
“a reference voltage generator having a reference terminal coupled to the fourth current terminal, the reference voltage generator configured to provide a dropout reference voltage at the reference terminal responsive to a current in the second transistor; a current mirror having a current input and a current output, the current input coupled to the fourth current terminal, and the current output coupled to the reference terminal”, as claimed in claim 24; and (lastly)
“a current sense circuit having a current sense input and a current sense output, the current sense input coupled to the control terminal; a reference voltage generator having a reference terminal coupled to the current sense output”, as claimed in claim 25.
Claims ‘15-20’, ‘2-13’ are depending from claims 14 and 1, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        

	/THIENVU V TRAN/                                                  Supervisory Patent Examiner, Art Unit 2839